



Exhibit 10.9


KERYX BIOPHARMACEUTICALS, INC.
RETENTION BONUS AWARD AGREEMENT
This Retention Bonus Award Agreement (this “Agreement”) is made and entered into
on May 1, 2018 (the “Effective Date”), between Keryx Biopharmaceuticals, Inc.
(the “Company”) and John F. Neylan, M.D. (“Employee”).
WHEREAS, Employee occupies a key position with the Company and in order to
ensure the continued effective conduct of the Company’s business, the Company
desires to assure itself of the continuous services of Employee;
WHEREAS, Employee is a party to an employment agreement with the Company dated
April 22, 2015 (as amended, the “Employment Agreement”); and
WHEREAS, the Company desires to offer Employee a retention bonus award to
incentivize Employee to remain employed with the Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:
1.
Retention Bonus Award. Subject to Employee’s continued employment with the
Company, the Company shall pay Employee a retention award in the amount of One
Hundred Thousand Dollars ($100,000) (the “Retention Award”) on March 1, 2019
(the “Payment Date”), subject to any and all applicable federal, state, local,
foreign and/or other withholding taxes and all other authorized payroll
deductions. Employee shall no longer be eligible for the Retention Award if
Employee’s employment is terminated for any reason prior to the Payment Date.
Notwithstanding the foregoing: (a) in the event that the Company terminates
Employee’s employment without Cause (as defined in the Employment Agreement) or
Employee resigns from employment with Good Reason (as defined in the Employment
Agreement) prior to the Payment Date, then the Company shall pay Employee the
Retention Award on the Payment Date; and (b) in the event that a Change in
Control (as defined in the Employment Agreement) occurs prior to the Payment
Date, then Employee shall become eligible for the Retention Award, and the
Retention Award will be paid to Employee on the day immediately preceding the
occurrence of a Change in Control.

2.
Change in Control Bonus Payment. In the event that a Change in Control (as
defined in the Employment Agreement) occurs prior to the Payment Date and the
Company terminates Employee’s employment without Cause (as defined in the
Employment Agreement) or Employee resigns from employment with Good Reason (as
defined in the Employment Agreement) within twelve (12) months following the
Change in Control, then provided that Executive shall have executed and not
revoked a general release of claims in a form satisfactory to the Company in






--------------------------------------------------------------------------------





accordance with the Employment Agreement, Employee shall become eligible for a
bonus payment (the “Change in Control Bonus Payment”) equal to the target
discretionary Annual Bonus (as defined in the Employment Agreement) for which
Employee is eligible under the Employment Agreement (i.e., the percent of Base
Salary stated in the Employment Agreement). Such Change in Control Bonus Payment
shall be subject to any and all applicable federal, state, local, foreign and/or
other withholding taxes and all other authorized payroll deductions. The
Employee expressly acknowledges and agrees that the Change in Control Bonus
Payment is in lieu of, and if triggered shall be a full substitute for, any
severance benefit described in Section 8(b)(i)(B) of the Employment Agreement.
In the event that Employee is eligible for the Change in Control Bonus Payment
herein, Employee shall not be eligible for or entitled to any severance benefit
described in Section 8(b)(i)(B) of the Employment Agreement.
3.
No Effect on Severance and Other Benefits. Other than as described in Section 2
above, this Agreement shall not affect Employee’s eligibility or entitlement to
receive any benefits payable to Employee under any severance, change of control
or similar plan, policy or agreement with the Company.

4.
Other Rights and Agreements. This Agreement does not create any employment
rights not specifically set forth herein with respect to Employee. Employee’s
employment remains at-will and can be terminated by the Company at any time and
for any reason, with or without Cause. This Agreement contains the entire
understanding of the Company and Employee with respect to the subject matter
hereof.

5.
Confidentiality. Employee agrees that the matters described in this Agreement
are highly confidential. Accordingly, Employee agrees and covenants that, except
as required by applicable law, he or she shall not disclose the terms of this
Agreement other than to his or her immediate family, lawyer and tax advisor, and
that any such disclosure, revelation, publication, dissemination or discussion
shall result in the immediate forfeiture of the Retention Award or Change in
Control Bonus Payment, as applicable.

6.
Amendment. This Agreement may be amended or revised only by written agreement
signed by the Company and Employee.

7.
Binding Effect. This Agreement shall be binding on the Employee and Employee’s
executor, administrator and heirs, but may not be assigned by Employee. This
Agreement may be transferred or assigned by the Company and shall be binding on
the transferee or assignee. This Agreement shall automatically be transferred or
assigned to and be binding upon any successor in interest to the Company,
whether by merger, consolidation, sale of stock, sale of assets or otherwise.






--------------------------------------------------------------------------------





8.
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts, without giving effect to the
principles of conflict of laws thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
Keryx Biopharmaceuticals, Inc.




By: /s/ Jodie P. Morrison
Name: Jodie P. Morrison
Title: Interim CEO




John F. Neylan, M.D., Chief Medical Officer




/s/ John F. Neylan
Signed Name




John F. Neylan
Printed Name



















